    Case 20-00258-5-SWH                       Doc 4 Filed 01/21/20 Entered 01/21/20 15:07:06                                            Page 1 of 2

                                                       United States Bankruptcy Court
                                                      Eastern District of North Carolina
Debtor
               Captain Dave, Inc.                                                            EIN 25−1819890
               Name


Case number: 20−00258−5−SWH                                                                  Date case filed for chapter 7 1/21/20




Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                            12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered. This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees. To protect your rights, consult an attorney. All documents filed in the case may be inspected at the
bankruptcy clerk's office at the address listed below or through PACER (Public Access to Court Electronic Records
at www.pacer.gov).

Parties may opt to receive notices from the court via email rather than U.S. Mail. Register at
https://bankruptcynotices.uscourts.gov.

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

1. Debtor's full name                        Captain Dave, Inc.

2. All other names used in the               dba Captain Dave's Army Navy & Outdoor Adventure Gear, dba Voodootactical.net, dba
   last 8 years                              Captaindaves.com

3. Address                                   PO Box 72298
                                             Durham, NC 27722

4. Debtor's attorney                         Travis Sasser                                                    Contact phone (919) 319−7400
                                             2000 Regency Parkway, Suite 230
   Name and address                          Cary, NC 27518

5. Bankruptcy trustee                        Richard Dewitte Sparkman                                         Contact phone 919 639−6181
                                             Richard D. Sparkman, P.A.
   Name and address                          PO Box 1687
                                             Angier, NC 27501−1687

6. Bankruptcy clerk's office                 300 Fayetteville Street, 4th Floor                               Office Hours: 8:30 am − 4:30 pm
                                             P.O. Box 791
   Documents in this case may be filed at Raleigh, NC 27602
   this address. You may inspect all                                                                          Contact phone 919−856−4752
   records filed in this case at this office
   or online at www.pacer.gov.                                                                                Date: 1/22/20

7. Meeting of creditors                      February 20, 2020 at 09:30 AM                                    Location:
   The debtor's representative must
   attend the meeting to be questioned       The meeting may be continued or adjourned to a later date. 300 Fayetteville Street, Suite 130,
   under oath. Creditors may attend, but     If so, the date will be on the court docket.               Raleigh, NC 27601
   are not required to do so.
                                                                                                              Please bring a government issued picture
                                                                                                              ID with you to the meeting of creditors. This
                                                                                                              ID is required for entry into the building.

8. Proof of claim                           No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling
   claim unless you receive a notice to     you that you may file a proof of claim and stating the deadline.
   do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
   address                                   to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
Case 20-00258-5-SWH    Doc 4 Filed 01/21/20 Entered 01/21/20 15:07:06      Page 2 of 2

                      have any questions about your rights in this case.
